Cook, J.,
concurring. I agree that the conflicting evidence of MMI entitled Spurgeon to receive temporary total disability compensation for the period from November 1, 1993 to April 18, 1994. In accordance with my dissent in State ex rel. Russell v. Indus. Comm. (1998), 82 Ohio St.3d 516, 696 N.E.2d 1069, however, the right to receive is not equivalent to the right to retain.' Any adjudged *585overpayment may be withheld from future compensation payments pursuant to R.C. 4123.51KJ).
Moyer, C.J., concurs in the foregoing concurring opinion.